DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-8, and 10-14 are pending for examination.  Claims 2 and 9 were cancelled in claim amendments filed 01/25/2022.


EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This amendment corrects a purely-typographical error.
The application has been amended as follows:

1. An electronic device comprising:
a communicator communicating with an Internet-of-Things (loT) device through [[and]] an loT server;
a memory storing at least one command; and
a processor configured to:
by executing the at least one command, control the communicator to transmit a control command for controlling the loT device, and control the communicator to acquire log information relating to transmission of the control command and a response 
wherein the log information includes log information for the control command transmitted to the loT server through the communicator, log information for the control command transmitted from the loT server to the loT device, log information for a response for the control command transmitted from the loT device to the loT server, and log information for the response received from the loT server through the communicator.


Allowable Subject Matter
Claims 1, 3-8, and 10-14 are allowed.

The following is an Examiner’s statement of reasons for allowance:
The elements of independent Claims 1 and 8 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claim 1
Claim 8: “…wherein the log information includes log information for the control command transmitted from the electronic device to the loT server, log information for the control command transmitted from the loT server to the loT device, log information for a response for the control command transmitted from the loT device to the loT server, and log information for the response received from the loT server.”

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KUDIRKA/            Primary Examiner, Art Unit 2114